 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD W. HANKEY,             )       Case No. 2:19-cv-00413-MCE-CKD
     individually and on behalf of )
12   all others similarly situated )
                                    )
13                     Plaintiff,   )
                                    )
14        v.                        )       RELATED CASE ORDER
                                    )
15   HOME DEPOT U.S.A, INC., a      )
     Delaware corporation; and DOES )
16   1-50, inclusive,               )
                                    )
17                     Defendants. )
     SANDY BELL and MARTIN GAMA,    )       Case No. 2:12-cv-02499-JAM-CKD
18   individually, and on behalf of )
     other members of the general   )
19   public similarly situated, and )
     as aggrieved employees         )
20   pursuant to the Private        )
     Attorneys General Act          )
21   (“PAGA”),                      )
                                    )
22                     Plaintiffs, )
                                    )
23        v.                        )
                                    )
24   HOME DEPOT U.S.A., INC., a     )
     Delaware corporation; JOHN     )
25   BROOKS, an individual; and     )
     DOES 1-50, inclusive,          )
26                                  )
                       Defendant.   )
27

28


                                        1
 1          Examination of the above-entitled actions reveals that these

 2   actions are related within the meaning of Local Rule 123 (E.D. Cal.

 3   2005).    Accordingly, the assignment of the matters to the same

 4   judge is likely to affect a substantial savings of judicial effort

 5   and is also likely to be convenient for the parties.

 6          The parties should be aware that relating the cases under

 7   Local Rule 123 merely has the result that these actions are

 8   assigned to the same judge; no consolidation of the actions is

 9   effected.

10          IT IS THEREFORE ORDERED that the action denominated

11   2:19-CV-00413-MCE-CKD be reassigned to Judge John A. Mendez for all

12   further proceedings, and any dates currently set in this reassigned

13   case only are hereby VACATED.    Henceforth, the caption on documents

14   filed in the reassigned cases shall be shown as 2:19-CV-00413-JAM-

15   CKD.

16          IT IS FURTHER ORDERED that the Clerk of the Court make

17   appropriate adjustment in the assignment of civil cases to

18   compensate for this reassignment.

19          IT IS SO ORDERED.

20   Dated:    January 10, 2020

21                                   /s/ John A. Mendez________________

22                                   United States District Court Judge

23

24

25

26

27

28


                                       2
